DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 07, 2021 and March 30, 2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
Applicant’s specification, paragraph [0041] recites “for example (permanent link: https://de.wikipedia.org/w/index.php?title=Symmetrische_Komponenten&oldid=198714718).”

The disclosure is objected to because of the following informalities: 
[0033] lines 5, “reactor coil 7, 8 is arranged downstream”, should be change to - - reactor coil 7[[,]] and 8 [[is]] are arranged downstream - -.
[0047] lines 8-9, “the zero phase-sequence system (cf. abovementioned Wikipedia article)”, should be change to - - the zero phase-sequence system  - -.
Appropriate correction is required.

Drawings
The drawings are objected to because Fig. 1, component label 8 is pointing to the electrical ground of the protection assembly, but the Applicant’s specification paragraph [0033] recites “The reactor coil has a so-called main reactor shunt 7 and a so-called neutral reactor shunt 8”. Correction is required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “evaluation device” claimed in claims 1, 6, and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to independent claim 1, the limitation “calculating a current in the reactor device by means of an evaluation device on a basis of a measured voltage, and a calculated current is subtracted from the resonant current by means of the evaluation device in order to obtain a corrected current” and with regard to independent claim 6, the limitation “an evaluation device configured to calculate a current in said reactor device on a basis of a measured voltage, and to subtract a calculated current from a measured resonant current in order to obtain a corrected current”.
As written, it is not clear if “a current” and “a calculated current” are the same current or different currents; which renders the independent claims indefinite. However, the applicant’s specification, paragraph [0038] teaches “The reactor coil 27-30 has a first part for the so-called main reactor with one coil 27, 28, 29 per phase, wherein the current ISH to be calculated flows here” and paragraph [0040] teaches “The phase voltage is used for calculating ISH”. Under the broadest reasonable interpretation, the “current” and the “calculated current” are the same current and not two different currents as the independent claims require. If the examiner is incorrect and the claims were drafted correctly, a brief explanation as to where the claim is taught in the specification would be helpful to overcome the 112 rejection.  
For purposes of the examination, the limitation of claim 1 has been interpreted as “calculating a calculated current in the reactor device by means of an evaluation device on a basis of a measured voltage, and the calculated current is subtracted from the resonant current by means of the evaluation device in order to obtain a corrected current.” The limitation of claim 6 has been interpreted as “an evaluation device configured to calculate a calculated current in said reactor device on a basis of a measured voltage, and to subtract the calculated current from a measured resonant current in order to obtain a corrected current”.
Claims 2 – 5 are indefinite by dependence on claim 1.
Claims 7 – 10 are indefinite by dependence on claim 6.
Examiner’s Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they dependent.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be apprised by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
With regard to claim 1, includes the limitations “measuring a resonant current on a line side of the reactor device by means of a first measuring device after an opening of a circuit breaker”, “measuring a voltage by means of a second measuring device after the opening of the circuit breaker”,  and “calculating a current in the reactor device by means of an evaluation device on a basis of a measured voltage, and a calculated current is subtracted from the resonant current by means of the evaluation device in order to obtain a corrected current” which have been interpreted under 35 U.S.C. 112(f) because it uses use a generic placeholder “means” coupled with functional language “measuring a resonant current on a line side of the reactor device”, “measuring a voltage”, and “calculating a current in the reactor device” respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding to the first measuring device and the second measuring device, a review of the specification shows that the following appears to be the corresponding structure described in the specification paragraph [0011] “The first measuring device can have, for example, a current transformer, and the second measuring device can have, for example, a voltage transformer.” Regarding to the evaluation device, a review of the specification shows that the following appears to be the corresponding structure described in the specification paragraph [0014] “A computer having processor and data storage means can be used as evaluation device. The evaluation device can, however, also be implemented using software and can be designed as a function in the protection device, which has dedicated processor and data storage means.”
With regard to claim 10, includes the limitation “the current in said reactor device is determined by means of said evaluation device for each phase in each case by an analysis of symmetrical components” which has been interpreted under 35 U.S.C. 112(f) because it uses use a generic placeholder “means” coupled with functional language “the current in said reactor device is determined” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification [0014] “A computer having processor and data storage means can be used as evaluation device. The evaluation device can, however, also be implemented using software and can be designed as a function in the protection device, which has dedicated processor and data storage means.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim(s) 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is considered to be Kinoshita (US 7,936,093 B2) and Stanek (US 2022/0037879 A1).
With regard to claim 1, Kinoshita teaches a method for protecting lines (R, S, T Phase – Fig. 1), which comprises the steps of: providing a reactor device (20R, 20S, 20T – Fig. 1) for reactive power compensation on an electrical line (R, S, T Phase – Fig. 1); measuring a resonant current on a line side of the reactor device by means of a first measuring device (21R, 21S, 21T – Fig. 1) after an opening of a circuit breaker (11R, 11S, 11T – Fig. 1) (col. 4, lines 60-67; col. 5, lines 1-29).
With regard to claim 6, Kinoshita teaches a protection assembly (Fig. 1) for protecting lines including an electrical line (R, S, T Phase – Fig. 1), the protection assembly comprising: a reactor device (20R, 20S, 20T – Fig. 1) for reactive power compensation (implicit); a circuit breaker (11R, 11S, 11T – Fig. 1) for connecting or disconnecting the electrical line (R, S, T Phase – Fig. 1); a first measuring device (21R, 21S, 21T – Fig. 1), disposed on a line side of said reactor device (20R, 20S, 20T – Fig. 1), for measuring a resonant current flowing after an opening of said circuit breaker (11R, 11S, 11T – Fig. 1); a second measuring device (13R, 13S, 13T – Fig. 1) configured to measure power-supply-side voltages in respective phases (R, S, T Phase – Fig. 1) are provided on a power supply side of the breaker (10 – Fig. 1); and an evaluation device (30 – Fig. 1). 
With regard to claim 1, Stanek teaches a method for protecting lines (3 – Fig. 1-Fig. 2, Fig. 6), which comprises the steps of: providing a reactor device (4, 9 – Fig. 1-Fig. 2, Fig. 6) for reactive power compensation on an electrical line (3 – Fig. 1-Fig. 2, Fig. 6) ([0003] lines 5-8, which help to compensate the reactive power); measuring a resonant current (current measured with the current transformer 6 – Fig. 1-Fig. 2) on a line side of the reactor device (4 – Fig. 1-Fig. 2, Fig. 6) by means of a first measuring device (6 – Fig. 1-Fig. 2) after an opening of a circuit breaker (1 – Fig. 1-Fig. 2, Fig. 6); measuring a voltage by means of a second measuring device (5 – Fig. 6) after the opening of the circuit breaker (1 – Fig. 1-Fig. 2, Fig. 6). With regard to claim 6, Stanek teaches a protection assembly (100 – F ig. 1-Fig. 2, Fig. 6) for protecting lines including an electrical line (3 – Fig. 1-Fig. 2, Fig. 6), the protection assembly comprising: a reactor device (4, 9 – Fig. 1-Fig. 2, Fig. 6) for reactive power compensation ([0003] lines 5-8, which help to compensate the reactive power); a circuit breaker (1 – Fig. 1-Fig. 2, Fig. 6) for connecting or disconnecting the electrical line (1 – Fig. 1-Fig. 2, Fig. 6); a first measuring device (6 – Fig. 1-Fig. 2), disposed on a line side of said reactor device (4 – Fig. 1-Fig. 2, Fig. 6), for measuring a resonant current flowing after an opening of said circuit breaker (1 – Fig. 1-Fig. 2, Fig. 6); a second measuring device (5 – Fig. 6) configured to measure a voltage after the opening of said circuit breaker (1 – Fig. 1-Fig. 2, Fig. 6); and an evaluation device (10 – Fig. 1-Fig. 2, Fig. 6).

With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “calculating a current in the reactor device by means of an evaluation device on a basis of a measured voltage, and a calculated current is subtracted from the resonant current by means of the evaluation device in order to obtain a corrected current.”
Claim(s) 2-5 are allowed by dependence on claim 1.

With regard to claim 6, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “an evaluation device configured to calculate a current in said reactor device on a basis of a measured voltage, and to subtract a calculated current from a measured resonant current in order to obtain a corrected current.”
Claim(s) 7-10 are allowed by dependence on claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Dias (WO 2017/045044 A1) teaches a method for identifying the fault clearance instant and the subsequent optimum instant for three-phase reclosure of a transmission line with shunt reactor compensation after an inner, single-phase fault condition. The optimum reclosure instant corresponds to the region of minimum beat frequency of the voltage between the contacts of the circuit-breaker after fault clearance. In this condition, reclosure reduces reclosure overvoltages and shortens the line out-of-service time if the optimum reclosure instant is shorter than the preset dead time. In addition, the present method increases the reliability of the three-phase reclosure operation in that it prevents reclosure while the fault is still present.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836